

116 HR 3542 IH: To amend the Internal Revenue Code of 1986 to permanently extend the Indian coal production tax credit, and for other purposes.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3542IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Gianforte introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the Indian coal production tax
			 credit, and for other purposes.
	
		1.Permanent extension of Indian coal production tax credit
 (a)In generalSection 45(e)(10) of the Internal Revenue Code of 1986 is amended— (1)in subparagraph (A), by striking the applicable dollar amount per ton of Indian coal and all that follows and inserting the following:
					
 $4.00 per ton of Indian coal—(i)produced by the taxpayer at an Indian coal production facility, and (ii)sold (either directly by the taxpayer or after sale or transfer to one or more related persons) to an unrelated person during such taxable year., and
 (2)by striking subparagraph (B) and inserting the following:  (B)Inflation adjustmentIn the case of any calendar year after 2018, the dollar amount in subparagraph (A) shall be equal to the product of such dollar amount and the inflation adjustment factor determined under paragraph (2)(B) for the calendar year, except that such paragraph shall be applied by substituting 2017 for 1992..
 (b)Definition of Indian coalSubparagraph (A) of section 45(c)(9) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)In generalThe term Indian coal means coal which is produced from coal reserves which are— (i)owned or controlled by an Indian tribe,
 (ii)owned or controlled by an enrolled member of an Indian tribe, or (iii)held in trust by the United States for the benefit of an Indian tribe or its members..
 (c)Effective dateThe amendments made by this section shall apply to coal produced and sold after January 1, 2018. 